department of the treasury a internal_revenue_service washington d c contact person contact telephone i d number reference t eo ra t tax_exempt_and_government_entities_division date mg 200i significant index numbers legend z dear sir or madam this is in response to m's request submitted on m’s behalf by m’s authorized representative for certain rulings on the tax consequences of certain proposed services performed for a charge under sec_512 and sec_513 of the internal_revenue_code facts the information submitted indicates that m has been recognized as exempt under sec_501 and classified as a publicly_supported_organization described in sec_509 and sec_170 of the code m's stated purposes in its articles of incorporation are as follows to receive administer and expend funds consistent with intent of sec_501 of the internal_revenue_code of in connection with the following to create operate maintain coordinate and improve public broadcasting and communications facilities and capabilities and to engage in such other related activities as may be consistent therewith m operates n and o as part of its programs and activities nis a community licensed non-commercial television station serving a 16-county region in p m states that n operates as a full service affiliate of q and is a full participant in the q national program service q a publicly supported charity exempt under sec_501 of the code is a national network of non-commercial television stations providing public access television programming and broadcasting n also produces local programs on the life and culture of the region it serves m represents that n reaches approximately y households and has approximately z supporting contributors o is a community licensed non-commercial radio station that serves essentially the same geographic region as n o’s primary program service consists of classical music news and information o is an affiliate of r and s o also produces and broadcasts a regional news and information service that supplements the r programs fulliength concerts from regional and national venues and several regular local series m states that it regularly provides various video production and satellite uplink services for hire to q state government agencies and other organizations described in sec_501 of the code m states that these services are conducted as part of its mission of educating the public m will perform the following proposed services from which income will be derived 19s onolelo4t live interviews m will regularly provide video production and satellite transmission uplink services for hire to q to conduct and broadcast live interviews of governmental officials experts professors authors and other individuals who have something to contribute to educate instruct and enlighten the public m represents that it is the main provider of uplink services within its broadcast region these interviews are often broadcast as part of other q news programs news and information m will regularly provide satellite uplink services for hire to t an agency of state government t is a communications agency operated by the state government t’s mission is to distribute news and information on events occurring at the state capital to the citizens of the state through commercial news organizations with regards to the broadcast of news and information conceming state government agencies and the broadcast m is the sole provider of uplink services in its broadcast region regional news and information for commercial television organizations m will also provide video production and satellite uplink services for hire to national regional and local commercial news organizations to a conduct and broadcast live interviews of governmental officials experts professors authors and other individuals who have something to contribute to educate and instruct the public and b produce and broadcast regional news and information to educate and instruct the public m represents that these interviews regularly appear on nightly news programs broadcast on national network commercial television state workforce training m will regularly provide video production and satellite uplink services for hire to u another agency of state government these services will be provided to produce broadcast and transmit teleconferences and other training programs for state employees m states that it will have significant participation in the creation production and execution of interactive education teleconferences provided for state employees continuing education m will provide video production and satellite uplink services for hire to via professional educational_organization recognized as exempt from federal_income_tax under sec_501 of the code m represents that it has significant participation in the production and distribution of continuing education programs used by v to educate members of the x profession throughout the state m will design the sets used by v and provide access to the use of video graphics and editing facilities regional sports events m will provide remote video production and satellite uplink services for hire to w a state interscholastic athletic association recognized as exempt from federal_income_tax under c m states that it will have significant participation in the production and broadcast of coverage of high school football basketball and wrestling championship events to the citizens of the state m will use its broadcast and production personnel facilities remote on site camera coverage and provide the play- by play and color coverage of the event applicable law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated for religious charitable or educational_purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term ‘charitable’ as used in sec_501 of the code includes advancement of religion and advancement of education sec_1_501_c_3_-1 of the regulations provides that the term ‘educational ’ as used in sec_501 of the code relates to the instruction or training of the individual or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community an example of an educational_organization described in the regulations is one whose activities include public discussions forums lectures panels and other similar programs such programs may be on radio or television sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in section c sec_512 of the code describes the term unrelated_business_taxable_income as the gross_income derived by an exempt_organization from any unrelated_trade_or_business as defined under sec_513 regularly carried on by it less certain deductions sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to tax under sec_511 any trade_or_business the conduct of which is not substantially related -s- aside from the need of such organization for the income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis of its exemption under sec_501 sec_1_513-1 of the income_tax regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and is substantially related for purposes of sec_513 of the code only where the causal relationship is a substantial one in other words the production of goods or the performance of services from which gross_income is derived must contribute importantly to the accomplishment of the organization's exempt purposes revrul_66_220 1966_2_cb_209 holds that a nonprofit corporation or station organized and operated exclusively for educational_purposes to operate a noncommercial educational broadcasting station presenting educational cultural and public interest programs is exempt from federal_income_tax under sec_501 c of the code revrul_67_342 1967_2_cb_187 holds that a nonprofit organization which produces educational films conceming a particular subject and which disseminates its educational material to the public by means of commercial television may qualify for exemption under sec_501 of the code revrul_76_443 1976_2_cb_149 a nonprofit organization that makes facilities and equipment available of noncommercial educational or cultural television programs for communication to the public via public and educational channels of a commercial cable television company qualifies for exemption under sec_501 of the code the production general_public the for to revrul_80_296 1980_2_cb_195 holds that the sale of broadcasting rights to national radio and television networks by the an organization created by a regional collegiate athletic conference made up of universities to hold an annual athletic event is not unrelated_trade_or_business under sec_513 of the code revrul_80_296 cites congressional committee reports associated with the tax act of that enacted the original unrelated_trade_or_business provisions of the code and makes clear that athletic activities of schools are substantially related to the educational functions of the schools the revenue_ruling aiso states that the educational_purposes served by exhibiting a game before an audience that is physically present and exhibiting the game on television before a much larger audience are substantially_similar analysis public broadcasting organizations as m n and o provide noncommercial educational broadcasting to viewers and listeners see in the matter of commission policy concerning the non-commercial nature of educational broadcasting stations public notice fcc date m will also provide video production and satellite uplink transmission services to produce and distribute regional news state government news and educational programming for other organizations and entities these entities include agencies of state government other educational organizations recognized as exempt under sec_501 of the code and commercial network news organizations m represents that it is the sole potential provider of satellite uplink services in its broadcast region for t m is the main provider in its region for its sec_501 affiliate q rev ruls and supra clearly indicate that a broadcasting organization such as m may achieve its educational_purposes through the transmission and production of educational programs following sec_1_501_c_3_-1 of the regulations supra it has long been established that vocational training may be carried out by sec_501 organizations see eg rev ruls 1977_2_cb_191 1972_1_cb_144 and 1976_1_cb_148 m through n and o carries out its educational_purposes through providing the citizens of a region in p through transmission and program production of news and other information services of world national state and regional content as well as plays concerts and other cultural productions and p scholastic sport events in a noncommercial advertising context the service has also accepted the view that organizations such as m exempt under sec_501 of the code may carry out their charitable purposes through other organizations including organizations not exempt under sec_501 revrul_69_463 1969_2_cb_131 for example holds that a sec_501 hospital that leased an adjacent office building and furnished office services to a for-profit medical group in order to induce the practice to carry out its professional activities on the hospital premises was not engaged in unrelated_trade_or_business under sec_513 of the code the revenue_ruling concludes that the group practice contributed importantly to the hospital’s operations and therefore the leasing and the provision of office services to a for-profit was substantially related to the performance of the hospital's exempt health care functions see also revrul_67_342 supra and revrul_81_29 1981_1_cb_329 the proposed services that m will provide will assist in producing and te broadcasting programming that will inform and educate viewers through m's video production and satellite uplink transmission services m will be providing the general_public with the opportunity to view programs of an educational cultural and informative nature on public access channels and commercial network news television programs the service contributes importantly to the accomplishment of m’s educational_purposes within the meaning of sec_1_501_c_3_-1 and sec_1_513-1 of the regulations in addition m's vocational training programs with state agencies t and u and 501_c_3_organization v contribute importantly to m’s educational_purposes pursuant to sec_1_501_c_3_-1 and sec_1_513-1 of the regulations based on the above we rule as follows the proposed service activities described above are substantially related to m's exercise of its exempt purposes within the meaning of sec_51 a of the code and sec_1_513-1 of the regulations and will not generate unrelated_trade_or_business taxable_income under sec_512 this ruling is directed only to m n and o sec_61 k of the code provides that it may not be used or cited as precedent the ruling purports to rule only on the services described herein sincerely yours signed robert c harper jr robert c harper jr manager exempt_organizations technical branch
